In the United States Court of Federal Claims
                                          No. 16-245C
                                  (E-Filed: December 8, 2016)


                                                      )
LEONIE INDUSTRIES, LLC,                               )
                                                      )
                     Plaintiff,                       )
                                                      )
v.                                                    )
                                                      )
THE UNITED STATES,                                    )
                                                      )
                    Defendant,                        )
and                                                   )
                                                      )
SOS INTERNATIONAL, LLC,                               )
                                                      )
                     Defendant-Intervenor.            )
                                                      )

Katherine S. Nucci, Washington, D.C., with whom was Scott F. Lane, for plaintiff.

Jana Moses, Trial Attorney, with whom were Steven M. Mager, Senior Trial Counsel,
Benjamin C. Mizer, Principal Deputy Assistant Attorney General; Robert E. Kirschman,
Jr., Director; Deborah A. Bynum, Assistant Director, Commercial Litigation Branch,
Civil Division, United States Department of Justice, Washington, D.C., for defendant.
Robert B. Neill, Scott A. Johnson, Captain Matthew Freeman, and Scott N. Flesch,
Department of the Army, of counsel.

L. James D’Agostino, McLean, Va. for defendant-intervenor.

                                           ORDER

CAMPBELL-SMITH, Chief Judge

       This is a post-award bid protest. Leonie Industries, LLC (plaintiff or Leonie) is
the unsuccessful offeror, and defendant is the United States Department of the Army
(defendant, the agency, or Army). The successful offeror is SOS International, LLC
(defendant-intervenor or SOSi), who intervened in this matter.

        This case involves classified material. The administrative record and all briefing
on the parties’ cross-motions for judgment on the administrative record are classified as
“Secret” and were submitted to Mr. Harry Rucker, the U.S. Department of Justice
Litigation Security Group Classified Information Security Officer assigned to this matter,
for distribution to the court and counsel.

       Pending before the court are five motions:

       Plaintiff’s Application for a Temporary Restraining Order, ECF No. 4;
       Plaintiff’s Motion for a Preliminary Injunction, ECF No. 5;
       Plaintiff’s Corrected Motion for Judgment on the Administrative Record, ECF No.
       36;
       Defendant’s Corrected Cross-Motion for Judgment on the Administrative Record,
       ECF No. 53; and
       Defendant-Intervenor’s Cross-Motion for Judgment on the Administrative Record,
       ECF No. 48.

       Defendant agreed to stay performance of the contract awarded to SOSi until April
13, 2016, to allow resolution of this matter. See Order 2, Feb. 26, 2016, ECF No. 30.
Defendant’s voluntary stay eliminated the need for the court to take action on plaintiff’s
TRO application or motion for a preliminary injunction.

       On April 13, 2016, the court heard classified oral argument on the parties’ cross-
motions for judgment on the administrative record. At the conclusion of oral argument,
the court issued bench rulings denying plaintiff’s motion for judgment on the
administrative record, and granting defendant’s and defendant-intervenor’s cross-motions
for judgment on the administrative record.

      On December 8, 2016 the court issued an Opinion in further support of its earlier
bench rulings. The court’s Opinion included classified material, and was filed with Mr.
Rucker for distribution to counsel.

       As explained in the court’s classified Opinion, the court DENIES plaintiff’s
motion for judgment on the administrative record, GRANTS defendant’s cross-motion
for judgment on the administrative record, and GRANTS defendant-intervenor’s cross-
motion for judgment on the administrative record. In addition, the court DENIES AS
MOOT plaintiff’s application for a temporary restraining order and plaintiff’s motion for


                                             2
a preliminary injunction. The Clerk of Court shall enter judgment for defendant and
defendant-intervenor. No costs.

      IT IS SO ORDERED.


                                               s/ Patricia E. Campbell-Smith
                                               PATRICIA E. CAMPBELL-SMITH
                                               Chief Judge




                                           3